Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of the receipt and entry of the amendment filed on 06/06/2022. 
	In the 12/10/2021, Non-Final office action, claims 8-16,18 and 21 were pending and claims 8-11, 13-16 and 21 were rejected and claims 12 and 18 were withdrawn. 
	In Applicant’s 06/06/2022, Remarks and Amendments, claims 8-16, 18 and 21 were pending and claims 12, 18 and 21 were cancelled and claims new claims 22-26 were added.  
	Claims 8-11, 13-16 and 22-26 remain pending. 

Examiner’s Comment
The claim invention has been examined on the merits and found allowable-(please also refer to the statement below). 

Remarks and Amendments
Claims 8-11, 13-16 and 21 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. 9,706,778, claims 1-10 of U.S. 10,004,772 and claims 1-5 of U.S.10,617,726.  Applicant’s arguments/remarks on 06/06/2022 and/or Terminal Disclaimer filed on 06/06/2022 were sufficient to overcome this rejection and which is hereby withdrawn.
Claims 8-11, 13-16 and 21 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  Applicant’s arguments/remarks on 06/06/2022 are sufficient to overcome this rejection and which is hereby withdrawn.
Claims 8-11, 13-16 and 21 were rejected under 35 U.S.C. 103 as being unpatentable over Reindl et al (US 20100086520) and with evidenced provided by Lang (US 20140057850).  Applicant’s arguments/remarks on 06/06/2022 are sufficient to overcome this rejection and which is hereby withdrawn.
Claims 8-11, 13-16 and 21 were rejected under 35 U.S.C. 103 as being unpatentable over Conway (US 201000028313) and with evidenced provided by Lang (US 20140057850).  Applicant’s arguments/remarks on 06/06/2022 are sufficient to overcome this rejection and which is hereby withdrawn.

Conclusion
Claims 8-11, 13-16 and 22-26 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972. The examiner can normally be reached M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655